DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Admitted Prior Art
The response filed 20 May 2021 does not traverse the Official Notice taken in the Office Action dated 22 February 2021. Therefore, per MPEP 2144.03, (C), the knowledge asserted as old and well known under Official Notice in the Office Action date 09/17/2019 is taken as Applicant-Admitted Prior Art.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Rollins et al. (US 2020/0401165 A1).
	As per claim 1, Kopko et al. disclose a thermal management system (Fig. 14), comprising: a heat rejector 142 fluidly coupled to a refrigeration system (28, 14, 30); a fan 146 configured to draw an airflow across the heat rejector 142 to cool a flow of water within the heat rejector 142; and a controller 40 configured to: control a speed of the fan based parameters including a percentage of capacity of one or more components of the refrigeration system (paras. 0069, 0075), or a ratio of a design power of a compressor of the refrigeration system relative to a design power of the fan (Figs. 5-7; paras. 0054-0055).  Kopko et al. do not teach also controlling the fan speed on a relative humidity of the airflow entering the heat rejector to control performance of the heat rejector.  Rollins et al. teach a thermal management system wherein the fan speed of a cooling tower heat rejector is controlled based  on the relative humidity (para. 0266, line 9) of the airflow entering a cooling tower heat rejector to control performance of the heat rejector (para. 0266; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly add airflow humidity 
	As per claim 2, Kopko et al. further disclose wherein the refrigeration system includes the compressor 26, an evaporator 24, a condenser 32, and an expansion valve 44 (Figs. 4, 14; para. 0033; etc.).
	As per claim 3, Kopko et al. further disclose wherein the heat rejection device is fluidly coupled to the condenser (Fig, 14).
	As per claim 4, Kopko et al. further disclose wherein the heat rejection device includes a cooling tower 14.
	As per claim 5, Kopko et al. further disclose wherein the heat rejection device is the condenser 32 (Fig. 4).
As per claim 17, Kopko et al. disclose thermal management system, comprising: a refrigeration system having a compressor, an evaporator, a condenser, and an expansion valve fluidly coupled to one another via one or more conduits (Figs. 4, 14; para. 0033; etc.): a cooling tower 142 fluidly coupled to the condenser (Fig. 14); a fan configured to draw an airflow across the cooling tower to cool a flow of water within the cooling tower; and a controller configured to control a speed of the fan based on a capacity ratio of the condenser as already discussed above regarding claim 1. Kopko et al. do not teach the fan controls also incorporating a relative humidity of the airflow entering the heat rejector.  Again, Rollins et al. teach a thermal management system wherein the fan speed of a cooling tower heat rejector is controlled based  on the relative humidity (para. 0266, line 9) of the airflow entering a cooling tower heat rejector to control performance of the heat rejector (para. 0266; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly add airflow humidity as an input to the hear rejector fan controls of Kopko et al. for the same purpose of effectively meeting thermal demand and optimize energy efficiency of the system (para. 0266, lines 1-4).
s 6, 9, 11, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Rollins et al. (US 2020/0401165 A1), and further in view of Bharathan et al. (US 2014/0202151 A1).
	As per claim 6, Kopko et al. do not teach the heat rejection device being an evaporative condenser, although Rollins et al. teach the humidity controls being applied an evaporative heat exchanger (para. 0008, lines 31-35; etc.).  Bharathan et al. teach applying the evaporative condenser as a condenser within air conditioners (para. 0009, lines 12-14; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the evaporative condenser of Bharathan et al. as the condenser within the refrigeration cycle of Kopko et al. for the purpose of taking advantage of the general heat exchange efficiencies such condensers provide, and further to provide the humidity-based controls of Rollins to the evaporative condenser for the same purpose of effectively meeting thermal demand and optimize energy efficiency of the system (para. 0266, lines 1-4), since such humidity-based efficiency benefits apply to evaporative heat exchangers generally.
	As per claim 9, Rollins et al. do not specifically teach a sensor for determining the relative humidity.  Bharathan et al. teach use of a humidity sensor to acquire humidity data indicative of the relative humidity of the airflow (i.e., of the ambient humidity which would be blown over the condenser), wherein the controller is configured to: receive the humidity data from the humidity sensor; and determine the relative humidity of the airflow based on the humidity data (para. 0066).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly add sensed airflow humidity as an input to the condenser fan controls of Kopko et al. for the purpose of further account for the effect such humidity has on the condensation level and thus the effective functioning of the condenser.
	As per claim 11, Kopko et al. disclose a method comprising:; receiving, via the processing circuit, capacity data indicative of a percentage of capacity of at least one component of a refrigeration system, wherein the refrigeration system is fluidly coupled with the 
	As per claim 13, again Kopko et al. disclose wherein the refrigeration system includes a compressor 26, an evaporator 24, a condenser 32, and an expansion valve 4, wherein the heat rejection device is the condenser (Fig. 4).  Again, Kopko et al. do not teach the heat rejection device being an evaporative condenser, although Rollins et al. teach the humidity controls being 
	As per claim 14, Kopko et al. disclose wherein the refrigeration system includes a compressor 26, an evaporator 24, a condenser 32, and an expansion 44 valve wherein the heat rejection device includes a cooling tower 142, and wherein the cooling tower is fluidly coupled to the condenser of the refrigeration system (Fig. 14).
	As per claim 15, as described in Applicant’s specification, “condenser range ratio” corresponds to the percentage of capacity of the condenser (para. 0033, lines 4-8).  Accordingly, claim 15 is rejected for the same reasons set forth regarding claims 1 and 11, above.
	As per claim 19, again Rollins et al. do not specifically teach a sensor for determining the relative humidity.  Bharathan et al. teach use of a humidity sensor to acquire humidity data indicative of the relative humidity of the airflow (i.e., of the ambient humidity which would be blown over the condenser), wherein the controller is configured to: receive the humidity data from the humidity sensor; and determine the relative humidity of the airflow based on the humidity data (para. 0066).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly add sensed airflow humidity as an input to .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Rollins et al. (US 2020/0401165 A1), and further in view of Applicant Admitted Prior Art (AAPA; see Applicant Admitted Prior Art section, above).
	As per claim 16, Kopko et al. do not teach the details regarding controlling the fan based on relative energy and water costs.  AAPA teaches that controlling system components of a system to minimize cost is a common activity to save money that can be performed via simple routine experimentation, the control of a fan speed based on cost inputs being simply a particular application of this basic concept.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control the condenser fan of Kopko et al. based on energy and water costs for this same basic purpose of reducing cost as simply a particular example of this basic concept and utilizing routine experimentation.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Rollins et al. (US 2020/0401165 A1), and further in view of Applicant Admitted Prior Art (AAPA; see Applicant Admitted Prior Art section, above).
	As per claim 21, Kopko et al. do not teach the details regarding controlling the fan based on relative energy and water costs.  Again, AAPA teaches that controlling system components of a system to minimize cost is a common activity to save money that can be performed via simple routine experimentation, the control of a fan speed based on cost inputs being simply a particular application of this basic concept.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control the condenser fan of Kopko et al. based on energy and water costs for this same basic purpose of reducing cost as simply a particular example of this basic concept and utilizing routine experimentation.

s 7, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Rollins et al. (US 2020/0401165 A1), and further in view of Yokohara et al. (US 9,541,317 B2).
	As per claim 7, Kopko et al. do not teach one or more temperature sensors configured to acquire temperature data indicative of an inlet temperature and an outlet temperature of a fluid flowing through the evaporator, the condenser, or both. Yokohara et al. teach a refrigeration system wherein sensors measure the inlet and outlet air temperatures of the evaporator (col. 18, lines 50-52).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the temperature sensing of Yokohara et al. to the evaporator of Kopko et al. for the same purpose of testing whether defrosting is required, since such is a general issue related to refrigeration cycle evaporators. ( For the record, it is further noted that the claim does not teach using the sensed information in any particular way.  Simply sensing operating parameters is further considered generally obvious for the simple and generic purpose of monitoring and diagnosing system operation.)
	As per claims 8 and 18, wherein the controller is configured to: receive the temperature data from the one or more temperature sensors: determine a current capacity of the evaporator and determine a respective percentage of capacity of the evaporator based on the current capacity and a corresponding design capacity of the evaporator (col. 18, lines 45-54: the amount of reduced capacity relative to a predetermined (i.e., design) capacity for the purpose of determining whether defrosting is required.  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the temperature sensing of Yokohara et al. to the evaporator of Kopko et al. for the same purpose of testing whether defrosting is required, since such is a general issue related to refrigeration cycle evaporators.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Rollins et al. (US 2020/0401165 A1), and further in view of Margieh (DE 4429934 A1).
	As per claim 10, Kopko et al. do not teach  wherein the controller is configured to: receive utility data indicative of a current cost for energy and water; and determine the ratio of water to energy costs based on the utility data. However, comparing water to energy costs within a temperature control system is generally taught by Margieh (Abstract).  Since the claim only teaches comparing these values, and not applying them in any particular way within the system, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly compare these costs within the context of Kopko et al. for the simple general purpose of accounting for system cost parameters.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARC E NORMAN/Primary Examiner, Art Unit 3763